 1                                                 HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                  FOR THE WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
10

11
     CONNIE HARRIS, KRISTI SCOCCO, )                         CASE NO. 2:19-cv-291-BJR
12   SUSAN SARTAIN, MARY                   )
     MIHOVILICH,                           )                 ORDER OF DISMISSAL WITH
13   DAVID ASUNCION, BRIAN JAEGER, )                         PREJUDICE OF ALL CLAIMS BY
     JUDY JAEGER, MARY CANTU,              )                 PLAINTIFFS CONNIE WOOD-
14   KRISTEN WEISE, KATRINA                )                 HARRIS, SARA MC NAMARA,
     JOHNSON, CATHERINE CLEMENS, )                           MARIA SAGISI-GEISS, BRIAN
15   MARK MILLER, MARY MIOTKE,             )                 JAEGER, CATHERINE
     DALE DOYON, AARON                     )                 CLEMENS, AND MARY CANTU
16   HEINTZMAN, SARA MCNAMARA, )
     ERIN BAST, and MARIA SAGISI           )
17   GEISS, as individuals,                )                 Judge: Barbara J. Rothstein
                                           )
18                             Plaintiff,  )                 Complaint filed: 02/28/2019
                                           )                 Trial date:      Not Set
19         vs.                             )
                                           )
20   U.S. BANKCORP, BANK OF                )
     AMERICA, N.A., & KEYCORP,             )
21   national banking associations,        )
                                           )
22                             Defendants. )
                                           )
23

24                                                ORDER
25           Based upon FRCP 41 and the stipulations filed herein, all claims and
26   causes of action by the following Plaintiffs: Connie Wood-Harris, Sara
27   McNamara, Maria Sagisi-Geiss, Brian Jaeger, Catherine Clemens, and Mary
28   Cantu, in this action shall be and are hereby dismissed with prejudice. No claims
                                                       -1-
     ORDER OF DISMISSAL WITH PREJUDICE OF ALL CLAIMS BY PLAINTIFFS
     Case No. 2:19-CV-00291- BJR
 1   by any Plaintiffs other than Connie Wood-Harris, Sara McNamara, Maria
 2   Sagisi-Geiss, Brian Jaeger, Catherine Clemens, and Mary Cantu are affected by
 3   this order.
 4

 5           IT IS SO ORDERED this 31st day of January, 2020.
 6

 7

 8

 9                                                           A
                                                             Barbara Jacobs Rothstein
10                                                           U.S. District Court Judge
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -2-
     ORDER OF DISMISSAL WITH PREJUDICE OF ALL CLAIMS BY PLAINTIFFS
     Case No. 2:19-CV-00291- BJR
